Dismissed and Opinion filed April 10, 2003








Dismissed and Opinion filed April 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00050-CV
____________
 
MAKNOJIA
SULTAN NOORALI, AMIR M. ALI, and INTERNATIONAL, INC. d/b/a SUPER DELI &
GROCERY, Appellants
 
V.
 
AZIZ
H. CHAGANI, Appellee
 

 
On
Appeal from the 151st District Court
Harris
County, Texas
Trial
Court Cause No. 01-55262
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed September 19,
2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On March 10, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed April 10, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.